Citation Nr: 1441192	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the period from May 10, 2007, to December 18, 2007, and an evaluation in excess of 40 percent for the period beginning January 1, 2009, for the Veteran's residuals of a fractured L3 vertebrae (back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1983 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The June 2008 rating decision continued the Veteran's initial evaluation of 20 percent disabling.  

A subsequent August 2009 rating decision granted the Veteran a temporary 100 percent evaluation beginning December 19, 2007, and another beginning August 26, 2008, and then returned the Veteran's evaluation to 20 percent disabling effective January 1, 2009.  

Finally, a November 2009 rating decision granted the Veteran a 40 percent evaluation beginning January 1, 2009.  The issue has been rephrased accordingly.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The issue of entitlement to a separate evaluation for associated objective neurologic abnormalities, to include bilateral neuropathy of the lower extremities, has been raised by the record (it appears), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  The Board will address the issue above, in some degree, within the context of the rating schedule for the back.  This issue should be the subject of separate rating action (if the RO has not already done so). 




FINDINGS OF FACT

1.  From May 10, 2007, to December 18, 2007, the Veteran's back disability was manifested by flexion of the thoracolumbar spine to 70 degrees with pain on motion, a combined range of motion of the thoracolumbar spine of 140 degrees, and lumbar lordosis.

2.  For the period beginning January 1, 2009, the Veteran's back disability was manifested by muscle spasms, lumbar flattening, flexion of the thoracolumbar spine to 30 degrees with pain on motion, and a combined range of motion of the thoracolumbar spine of 65 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the period from May 10, 2007, to December 18, 2007, and the criteria for an evaluation in excess of 40 percent for the period beginning January 1, 2009, for the Veteran's back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5235-5241 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's back disability has been evaluated as 20 percent disabling from May 10, 2007, to December 18, 2007, temporary 100 percent from December 19, 2007, to December 31, 2008 (not at issue before the Board), and 40 percent disabling beginning January 1, 2009, under Diagnostic Code 5235-5241.  Diagnostic Code 5235 evaluates vertebral fracture or dislocation and Diagnostic Code 5241 evaluates spinal fusion.  Both use the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5241.

Under the General Rating Formula, a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

The Veteran's post-service treatment records show complaints of and treatment for back pain.

In a July 2007 VA examination, the Veteran reported progressive pain with limited motion, which requires pain medication and surgical intervention.  He reported having surgery in April 2007, after which he was incapacitated for a week.  He also reported a history of decreased motion, stiffness, spasms and constant moderate pain.  He noted radiating pain to the left buttock and mid-thigh.  He reported severe flare-ups that occur weekly and last for hours and are brought on by walking, increased activity, or with no provocation.  

Upon physical examination, the examiner noted no spasm, atrophy, guarding, pain with motion, tenderness or weakness, providing evidence against this claim.  The examiner noted no muscle spasm, localized tenderness or guarding that was severe enough to cause abnormal gait or spinal contour, and there was no ankylosis of the spine.  The Veteran had normal head position, stooped posture, and antalgic gait.  He had normal spine curvature except for lumbar lordosis.  The Veteran has flexion to 70 degrees with pain, extension to 10 degrees with pain, bilateral lateral flexion to 15 degrees with pain, and bilateral lateral rotation to 15 degrees with pain.  His combined range of motion was 140 degrees.  The Veteran's range of motion was not additionally limited following three repetitions.  The Veteran had a vertebral body fracture of L3 that resulted in loss of height of less than 10 percent.  An MRI showed status post nucleoplasty at L5-S1 and modic-type I degenerative changes.  The examiner noted that the Veteran's disability affected his usual daily activities as he is unable to sit due to pain and he has difficulty sleeping at night.  

Post-service treatment records show that the Veteran underwent a fusion in December 2007 of L5-S1 and in August 2008 of the L2-S1.  In November 2008 he had a VA examination consultation.  He was in immediate post-operative recovery and had not yet stabilized.  Accordingly, the VA examiner noted that "a physical examination including maximal effort on range of motion testing is medically contraindicated at this time."  The Veteran returned to work in December 2008.  

The Veteran was afforded another VA examination in October 2009.  The Veteran reported daily pain in his back with decreased range of motion.  He reported increased pain when he lies down, walks or is in the same position for a prolonged period of time.  He reported insomnia related to the pain.  He also reported a history of fatigue, decreased motion, stiffness, spasms and constant moderate pain.  He reported severe flare-ups that occur weekly and last for hours with a 40 percent decrease in overall function.

Upon physical examination, the examiner noted normal posture and head position but abnormal gait.  The Veteran also had lumbar flattening.  The examiner noted no objective abnormalities of spasm, atrophy, guarding, or weakness, and he noted objective abnormalities of pain on motion and tenderness.  The examiner noted that there was not guarding, muscle spasm, or localized tenderness severe enough to cause abnormal gait or spinal contour, and there was no ankylosis of the spine.  The Veteran had flexion to 30 degrees, extension to 5 degrees, bilateral lateral flexion to 5 degrees, and bilateral lateral rotation to 10 degrees.  His combined range of motion was 65 degrees.  The Veteran's range of motion was not additionally limited with three repetitions.  The Veteran had a vertebral body fracture of L3 that resulted in loss of height of less than 10 percent.  The examiner noted that the Veteran's disability had moderate to severe effects on his usual daily activities.  

A 40 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  For the period from May 10, 2007, to December 18, 2007, there is no evidence of record suggesting that the Veteran had such symptoms.  

The Board acknowledges that the Veteran had surgery in April 2007.  However, the July 2007 VA examination clearly shows flexion to 70 degrees and specifically notes no ankyloisis of the spine, providing evidence against this claim.

In fact, for the period from May 10, 2007, to December 18, 2007, the Veteran's limitation of motion, standing alone, only warrants a 10 percent evaluation.  His 20 percent evaluation was awarded based on other symptoms, such as abnormal gait and abnormal spinal contour.  Accordingly, the Board finds that an evaluation in excess of 20 percent for a back disability for the period from May 10, 2007, to December 18, 2007, is not warranted.

For the period beginning January 1, 2009, a 50 percent evaluation is warranted only for unfavorable ankylosis of the entire thoracolumbar spine.  There is no evidence of record suggesting that the Veteran has had any such symptoms.  In fact, the October 2009 VA examination specifically notes no ankylosis of the spine.  The Board acknowledges that the Veteran has severe symptoms.  Those symptoms were accounted for in assigning a 40 percent evaluation.  Accordingly, the Board finds that an evaluation in excess of 40 percent for a back disability for the period beginning January 1, 2009, is not warranted.  

The Board has considered whether a staged rating is appropriate.  The RO has already assigned temporary 100 percent evaluations for the Veteran's surgeries.  At no other point during the period on appeal does the Veteran exhibit symptoms that would warrant a higher evaluation.

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's back disability.  

The Board has carefully considered this issue.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on pain, pain on motion, limitation of motion, localized tenderness, abnormal gait and abnormal spinal contour.  While the Veteran clearly has severe problems with his back, it is important for the Veteran to understand that a 40% rating is awarded in light of such problems, very generally indicating a 40% reduction in the Veteran's ability to function in a work environment. 

In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's back disability is manifested primarily by pain on motion and limitation of motion.  As noted, these symptoms are part of the schedular rating criteria.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the VA RO fulfilled this duty to notify in a June 2007 letter.  
  
The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, and the Veteran's statements.

The Veteran has also been afforded adequate examinations on the issues of rating his back disability.  VA provided the Veteran with examinations in July 2007 and October 2009.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken, and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issues of entitlement to an increased evaluation for a back disability.  

The Board acknowledges that it has been approximately 5 years since the Veteran's last VA examination.  In this regard, the Board apologizes for the delay in the adjudication of his case. However, the mere passage of time is not enough to require the Board to obtain a new VA examination.  The record does indicate that the Veteran's symptoms have worsened since October 2009.  Instead, the Veteran argues that he should have been assigned a higher evaluation at that time.  The next higher evaluation beyond 40 percent is clear.  The Veteran's own statement regarding the nature and extent of his disability would not indicate that a higher than 40 percent rating is warranted at this time.  Another delay in this case is simply found to be not warranted.    

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).      
  

ORDER

An evaluation in excess of 20 percent for the period from May 10, 2007, to December 18, 2007, and in excess of 40 percent for the period beginning January 1, 2009, for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


